PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Brian R. Galvin
2916 NW Bucklin Hill Road
Suite 485
Silverdale, WA 98383

In re Application of: 
Serial No.: 
Filed: 
Docket: 
Title: 
::::::


DECISION ON PETITION TO MAKE SPECIAL FOR NEW APPLICATION UNDER 37 C.F.R. § 1.102 & M.P.E.P. § 708.02 




This is a decision on the renewed petition filed on 04 April 2022 to make the above-identified application special for accelerated examination procedure under 37 C.F.R. § 1.102(d).

The petition to make the application special is GRANTED.

REGULATION AND PRACTICE

MPEP 708.02(a) sets forth the requirements that a petition to make special 37 C.F.R. § 1.102(d) and pursuant to the “Change to Practice for Petitions in Patent Applications to Make Special and for Accelerated Examination” published in the Federal Register on June 26, 2006 (71 Fed. Reg. 36323), must satisfy in order to be grantable: 

708.02(a) [E9_R-08.2017]   Accelerated Examination 
	All petitions to make special, except those based on applicant’s health or age or participation in the Patent Prosecution Highway (PPH) pilot program must meet the requirements set forth in subsection I below. See MPEP § 708.02 subsection I or II (where appropriate) for the requirements for filing a petition to make special based on applicant’s health or age. For prioritized examination under 37 CFR 1.102(e), see MPEP § 708.02(b). For participation in the Patent Prosecution Highway program, see MPEP § 708.02(c).

I.	REQUIREMENTS FOR PETITIONS TO MAKE SPECIAL UNDER ACCELERATED EXAMINATION
A new application may be granted accelerated examination status under the following conditions:

(A) The application must be filed with a petition to make special under the accelerated examination program accompanied by either the fee set forth in 37 CFR 1.17(h)  or a statement that the claimed subject matter is directed to environmental quality, the development or conservation of energy resources, or countering terrorism. See 37 CFR 1.102(c)(2). Applicant should use form PTO/SB/28 for filing the petition.
(B) The application must be a non-reissue utility or design application filed under 35 U.S.C. 111(a).
(C) The application, petition, and required fees must be filed electronically using the USPTO’s electronic filing system, EFS-Web. If the USPTO’s EFS-Web is not available to the public during the normal business hours for the system at the time of filing the application, applicant may file the application, other papers, and fees by mail accompanied by a statement that EFS-Web was not available during the normal business hours. The applicant should prominently indicate the paper filing is under the accelerated examination procedure to help ensure proper processing. Note, however, when the documents are filed in paper instead of through EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. See subsection VIII.F. below for more information.
(D) At the time of filing, the application must be complete under 37 CFR 1.51 and in condition for examination. For example, the application must be filed together with the basic filing fee, search fee, examination fee, and application size fee (if applicable), and an executed inventor’s oath or declaration (under 37 CFR 1.63 or 1.64 ) for each inventor. See subsection VIII.C. below for more information. It is noted that while an inventor’s oath or declaration is not required to obtain a filing date for applications filed under 35 U.S.C. 111(a), it is a requirement under 37 CFR 1.51  and must be present upon filing for entry in the program. Permitting an oath or declaration after filing would delay processing of the application and make it difficult to achieve the program’s goal of reaching a patentability decision within twelve months of the filing date.
(E) The application must contain three or fewer independent claims and twenty or fewer total claims. The application must also not contain any multiple dependent claims. By filing a petition to make special under the accelerated examination program the applicant is agreeing not to separately argue the patentability of any dependent claim during any appeal in the application. Specifically, the applicant is agreeing that the dependent claims will be grouped together with and not argued separately from the independent claim from which they depend in any appeal brief filed in the application (37 CFR 41.37(c)(1)(vii) ). The petition must include a statement that applicant will agree not to separately argue the patentability of any dependent claim during any appeal in the application. See form PTO/SB/28.
(F) The claims must be directed to a single invention. If the USPTO determines that all the claims presented are not directed to a single invention, applicant must make an election without traverse in a telephonic interview. The petition must include a statement that applicant will agree to make an election without traverse in a telephonic interview. See form PTO/SB/28.
(G) The applicant must be willing to have an interview (including an interview before a first Office action) to discuss the prior art and any potential rejections or objections with the intention of clarifying and possibly resolving all issues with respect to patentability at that time. The petition must include a statement that applicant will agree to have such an interview when requested by the examiner. See form PTO/SB/28.
(H) At the time of filing, applicant must provide a statement that a preexamination search was conducted, including an identification of the field of search by group/subgroup of the Cooperative Patent Classification for utility applications or class/subclass of the U.S. Patent Classification for design applications and the date of the search, where applicable. For database searches, applicant must provide the search logic or chemical structure or sequence used as a query, the name of the file or files searched and the database service, and the date of the search.
(1) This preexamination search must involve U.S. patents and patent application publications, foreign patent documents, and non-patent literature, unless the applicant can justify with reasonable certainty that no references more pertinent than those already identified are likely to be found in the eliminated source and includes such a justification with this statement.
(2) This preexamination search must be directed to the claimed invention and encompass all of the features of the claims, giving the claims the broadest reasonable interpretation.
(3) The preexamination search must also encompass the disclosed features that may be claimed. An amendment to the claims (including any new claim) that is not encompassed by the preexamination search or an updated accelerated examination support document (see item I) will be treated as not fully responsive and will not be entered. See subsection IV below for more information.
(4) A search report from a foreign patent office will not satisfy this preexamination search requirement unless the search report satisfies the requirements for a preexamination search.
(5) Any statement in support of a petition to make special must be based on a good faith belief that the preexamination search was conducted in compliance with these requirements. See 37 CFR 1.56  and 11.18.
(I) At the time of filing, applicant must provide in support of the petition an accelerated examination support document.
(1) An accelerated examination support document must include an information disclosure statement (IDS) in compliance with 37 CFR 1.98  citing each reference deemed most closely related to the subject matter of each of the claims.
(2) For each reference cited, the accelerated examination support document must include an identification of all the limitations in the claims that are disclosed by the reference specifying where the limitation is disclosed in the cited reference.
(3) The accelerated examination support document must include a detailed explanation of how each of the claims are patentable over the references cited with the particularity required by 37 CFR 1.111(b) and (c).
(4) The accelerated examination support document must include a concise statement of the utility of the invention as defined in each of the independent claims (unless the application is a design application).
(5) The accelerated examination support document must include a showing of where each limitation of the claims finds support under 35 U.S.C. 112(a)  or the first paragraph of pre-AIA  35 U.S.C. 112  in the written description of the specification. If applicable, the showing must also identify:
(i) each means- (or step-) plus-function claim element that invokes consideration under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6; and
(ii) the structure, material, or acts in the specification that correspond to each means- (or step-) plus-function claim element that invokes consideration under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6. If the application claims the benefit of one or more applications under title 35, United States Code, the showing must also include where each limitation of the claims finds support under 35 U.S.C. 112(a)  or the first paragraph of pre-AIA  35 U.S.C. 112  in each such application in which such support exists.
(6)
(i) For an application that is subject to examination under AIA  35 U.S.C. 102  and 103  (see MPEP § 2159 et seq. to determine if an application is subject to the first inventor to file (FITF) provisions of the AIA ): The accelerated examination support document must identify any cited references that may be disqualified as prior art under 35 U.S.C. 102(b)(2)(C).
(ii) For an application that is subject to examination under the pre-AIA  (first to invent (FTI)) 35 U.S.C. 102 and 103: The accelerated examination support document must identify any cited references that may be disqualified as prior art under pre-AIA  35 U.S.C. 103(c)  as amended by the Cooperative Research and Technology Enhancement (CREATE) Act (Pub. L. 108-453, 118 Stat. 3596 (2004)).

REVIEW OF FACTS

The conditions of MPEP 708.02(a)(I) (A-I) above are met.  Therefore, the petition meets the required conditions to make the above-identified application special for accelerated examination procedure under 37 C.F.R. § 1.102(d).

DECISION

For the above-stated reasons, the petition is GRANTED.  

The application is eligible for accelerated examination and the petition complies with the conditions for granting the application special status pursuant to the “Change to Practice for Petitions in Patent Applications to Make Special and for Accelerated Examination” published June 26, 2006, in the Federal Register. (71 Fed. Reg. 36323). 

The prosecution of the instant application will be conducted expeditiously according to the following guidelines.

The application will be docketed to an examiner and taken up for action within two weeks of the date of this decision.  

Restriction Practice:
If the examiner determines that the claims are not directed to a single invention, a telephone request to elect one single invention will be made pursuant to MPEP 812.01. As a prerequisite to the grant of this petition, the applicant has agreed to make an oral election, by telephone, without traverse. If the applicant refuses to make an election without traverse, or the examiner cannot reach the applicant after a reasonable effort, the examiner will treat the first claimed invention (invention defined by claim 1) as having being constructively elected without traverse for examination.

Office action: 
If it is determined that, after appropriate consultation, there is a potential rejection or any other issue to be addressed, the examiner will telephone the applicant and arrange an interview to discuss and resolve the issue. An Office action, other than a Notice of Allowance and Fee(s) Due (Notice of Allowance), will not be issued unless either: 1) an interview was conducted but did not result in agreed to action that places the application in condition for allowance, or, 2) a determination is made that an interview would be unlikely to result in the application being placed in condition for allowance, and 3) an internal conference has been held to review any rejection of any claim.

Time for Reply: 
An Office action other than a Notice of Allowance or a final Office action will set a shortened statutory period of two months. Extensions of this shortened statutory period under 37 CFR 1.136(a) will be permitted.  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program.  Failure to timely file a reply will result in the abandonment of the application.

Reply by Applicant: 
A timely reply to an Office action other than the Notice of Allowance must be submitted electronically via EFS or EFS-web and limited to addressing the rejections, objections and requirement made. Any amendment that attempts to: 1) add claims which would result in more than three pending independent claims or more than twenty pending total claims; 2) present claims not encompassed by the pre-examination search or an updated accelerated examination support document; or 3) present claims that are directed a non-elected invention or an invention other than that previously claimed and examined in the application, will be treated as not fully responsive and will not be entered.

For any amendment to the claims (including any new claim) that is not encompassed by the accelerated examination support document, applicant must provide an updated accelerated examination support document that encompasses the amended or new claims at the time of filing of the amendment. 

To proceed expeditiously with the examination, it is recommended that a reply with amendments made to any claim or with any new claim being added be accompanied by an updated accelerated examination support document or a statement explaining how the amended or new claim is supported by the original accelerated examination support document. 

Information Disclosure Statement (IDS): 
Any IDS filed during prosecution must be submitted electronically via EFS or EFS-web, accompanied by an updated accelerated examination support document, and be in compliance with 37 CFR 1.97 and 1.98.
 
Post-Allowance Processing:
To expedite processing of the allowed application into a patent, the applicant must: 1) pay the required fees within one month of the date of the Notice of Allowance, and 2) not file any post allowance papers not required by the Office.  In no event may the issue fee be paid and accepted later than three months from the date of the Notice of Allowance.

After-Final and Appeal Procedures: 
To expedite prosecution, after receiving the final Office action, applicant must: 1) promptly file a notice of appeal, an appeal brief and appeal fees; and 2) not request a pre-appeal brief conference.

Any amendment, affidavit or other evidence filed after final Office action must comply with applicable rules and the requirements outlined in numbered paragraphs 5 and 6 above.

On appeal, the application will proceed according to normal appeal procedures. After appeal, the application will again be treated special.

Proceedings Outside the Normal Examination Process: 
If the application becomes involved in a proceeding that is outside the normal examination process (e.g., a secrecy order, national security review, interference proceeding, petitions under 37 CFR 1.181, 182 or 183), the application will be treated special before and after such proceeding.

Final Disposition: 
The twelve-month goal of this accelerated examination procedure ends with a final disposition.  The mailing of a final Office action, a Notice of Allowance, the filing of a Notice of Appeal, or the filing of a Request for Continued Examination (RCE) is the final disposition.


Any inquiry concerning this decision should be directed to Jenny Wagner at (571) 272-5359. 

/Jenny Wagner/________
Jenny Wagner, Quality Assurance Specialist
TC2800